Title: To Benjamin Franklin from William Strahan, [19 November? 1769]
From: Strahan, William
To: Franklin, Benjamin


Sunday Noon [November 19, 1769?]
Mr. Strahan presents his Compliments to Dr. Franklin, and begs to know if he is to be at home and at Leisure this Afternoon, as he wants much to have a Conference with him; If the Dr. is not engaged (which Mr. S. is afraid he is by this time) would be very glad of the favour of his Company to eat a Bit of Beef with him at ½ after two.
P.S. Intended to have waited on the Dr. this forenoon but was preventd.
 Addressed: To / Dr. Franklin / at Mrs Stevenson’s / Craven Street
